                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

CRAIG PITTMAN, Individually,       §
KELLY KONACK PITTMAN, Individually,§
           Plaintiffs,             §
vs.                                §                Civil Action No. 3:18-CV-3076-M
                                   §
SETERUS, INC.,                     §
           Defendant.              §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge for plain error, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court.

       The plaintiffs’ Motion Under Rule 19 and Rule 20 of the Federal Rules of Civil Procedure

to Add Nationstar Mortgage LLC d/b/a Mr. Cooper as a Party to Plaintiffs’ Verified Original

Petition for Declaratory Relief, Application for Temporary Restraining Order and Temporary

Injunction, filed April 15, 2019 (doc. 26), and any motion to substitute (see doc. 38 at 2), are

DENIED.

       SIGNED this 6th day of June, 2019.



                                            _________________________________
                                            BARBARA M. G. LYNN
                                            CHIEF JUDGE
